Exhibit 10.2

[Officer Specimen]

DIAMOND OFFSHORE DRILLING, INC.

CASH INCENTIVE AWARD AGREEMENT

This CASH INCENTIVE AWARD AGREEMENT (this “Agreement”) is made and entered into
as of the grant date set forth below (the “Grant Date”) and evidences the grant
of the Awards set forth below by Diamond Offshore Drilling, Inc., a Delaware
corporation (the “Company”), to the individual named below (the “Grantee”).
Capitalized terms not defined herein shall have the meanings ascribed to them in
The Diamond Offshore Drilling, Inc. Incentive Compensation Plan (the “Plan”).

 

Name of Grantee:

   [            ]

Grant Date:

   [            ]

Amount Subject to Time-Vesting:

   $[        ]

Target Amount Subject to Performance Vesting:

   $[        ]

Performance Period for Performance Vesting:

   Calendar years [calendar year including Grant Date and two following calendar
years]

Vesting Dates for Time-Vesting Award:

   [2 years after Grant Date] as to [50% of award]    [3 years after Grant Date]
as to [50% of award]

Vesting of Performance Award:

   See Section 2 below

1.     Grant of Awards. The Company hereby grants to the Grantee the performance
cash incentive award (the “Performance Award”) and the time-vesting cash
incentive award (the “Time-Vesting Award” and, together with the Performance
Award, the “Awards”) as set forth herein, subject to the terms and conditions of
this Agreement and the Plan.

2.    Vesting and Payment.

(a)    Vesting of Performance Award. The attached Schedule A specifies the
financial performance Goals (“Performance Goals”) required to be attained during
the performance period designated above (the “Performance Period”) in order for
the Performance Award to become eligible to vest, provided that, in determining
the amount of the Performance Award eligible to vest, the Committee shall at all
times during or after the Performance Period have the right in its sole
discretion to reduce or eliminate the amount of the Performance Award that would
otherwise be eligible to vest as a result of the performance as measured against
the Performance



--------------------------------------------------------------------------------

Goal (“Negative Discretion”). Any amount of the Performance Award that vests in
accordance with this Agreement shall thereafter be payable in accordance with
Section 2(b). Any amount of the Performance Award that does not become eligible
to vest pursuant to this Agreement or that otherwise does not vest pursuant to
this Agreement shall be immediately forfeited.

(b)    Timing and Manner of Payment after Vesting of Performance Award.

(i)    No later than two and one-half (2 1⁄2) months following the end of the
Performance Period, the Committee shall determine the actual level of attainment
of the Performance Goal for the Performance Period. On the basis of the
Committee’s determination, the Committee will determine the amount of the
Performance Award eligible to vest as calculated in accordance with the
percentile matrix set forth in Schedule A, subject to the Committee’s Negative
Discretion. The amount of the Performance Award determined by the Committee to
be eligible to vest through such process shall constitute the amount of the
Performance Award in which the Grantee shall vest under this Agreement.

(ii)    The “Vesting Date” for the Performance Award shall be the date that the
Committee determines the vesting of the Performance Award in accordance with
this Section 2(b).

(iii)    No later than two and one-half (2 1⁄2) months following the end of the
Performance Period, the Company shall pay the Grantee an amount in cash equal to
the amount of the Performance Award that vests on the Vesting Date, less
applicable withholding, unless such Performance Award is terminated or is
forfeited prior to the Vesting Date pursuant to this Agreement or the Plan.
Neither the Grantee nor any of the Grantee’s successors, heirs, assigns or
personal representatives shall have any further rights or interests with respect
to any amount of the Performance Award that is paid or that terminates pursuant
to this Agreement or the Plan. Notwithstanding anything herein to the contrary,
the Company shall have no obligation to pay the Performance Award unless such
payment shall comply with all relevant provisions of law and the requirements of
any applicable stock exchange.

(c)    Vesting of Time-Vesting Award. Any portion of the Time-Vesting Award that
becomes vested in accordance with this Agreement shall thereafter be payable in
accordance with Section 2(d).

(d)    Timing and Manner of Payment after Vesting of Time-Vesting Award.

(i)    The “Vesting Date” for the applicable portion of the Time-Vesting Award
shall be the applicable date set forth above.

(ii)    Within thirty (30) days following each such Vesting Date of the
applicable portion of the Time-Vesting Award pursuant to this Section 2(d), the
Company shall pay the Grantee an amount in cash equal to the portion of the
Time-Vesting Award that vests on the applicable Vesting Date, less applicable
withholding, unless such portion of the Time-Vesting Award is terminated or is
forfeited prior to the applicable Vesting Date pursuant to this Agreement or the
Plan. Neither the Grantee nor any of the Grantee’s successors, heirs, assigns

 

2



--------------------------------------------------------------------------------

or personal representatives shall have any further rights or interests with
respect to any Time-Vesting Award or portion thereof that is paid or that
terminates pursuant to this Agreement or the Plan. Notwithstanding anything
herein to the contrary, the Company shall have no obligation to pay the
Time-Vesting Award or any portion thereof unless such payment shall comply with
all relevant provisions of law and the requirements of any applicable stock
exchange.

(e)    Except as otherwise provided in Section 3 of this Agreement, the vesting
schedules in this Agreement require continued employment or service with the
Company or one of its Subsidiaries through the applicable Vesting Date as a
condition to the vesting of the applicable amount of the applicable Award or
portion thereof and the rights and benefits under this Agreement. Except as
otherwise provided in Section 3 of this Agreement, employment or service for
only a portion of the vesting period, even if a substantial portion, will not
entitle the Grantee to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of employment
or services as provided in this Agreement or under the Plan.

3.     Termination of Awards. Notwithstanding anything to the contrary in the
Plan, the Awards are subject to termination as follows:

(a)    Termination of Employment by the Company without Cause. Upon termination
of the Grantee’s employment by the Company or its Subsidiary without Cause on or
after [2 years after Grant Date] but prior to the Vesting Date for the
Performance Award, then the Performance Award shall remain outstanding and the
amount of the Performance Award to vest shall be determined in accordance with
the process set forth in Section 2, provided that the resulting amount of the
Performance Award that vests will be reduced by 50% (and the remainder of the
Performance Award will be forfeited).

(b)     Termination of Employment On Account of Retirement. Upon the Grantee’s
retirement (as defined below) prior to the Vesting Date for the Performance
Award, then the Performance Award shall remain outstanding and the amount of the
Performance Award to vest shall be determined in accordance with the process set
forth in Section 2, provided that the resulting amount of the Performance Award
that vests will be reduced pro rata to correspond with the portion of the period
commencing on the Grant Date and ending on [last day of Performance Period] that
has elapsed as of the effective date of the Grantee’s retirement (and the
remainder of the Performance Award will be forfeited).

For purposes of this Section 3(b), “retirement” means the termination of
employment with the Company and each of its Subsidiaries or Affiliates by the
Grantee on or after reaching age 63; provided that the Grantee’s employment is
not terminated for Cause and provided further that such termination will
constitute a retirement for these purposes only if, at least one year prior to
the Grantee’s desired retirement date, the Grantee delivers a written notice (by
any means, including by email) to the VP - Human Resources or other employee
within the Human Resources Department of the Company that (x) indicates the
Grantee intends to retire and (y) specifies an intended retirement date.

 

3



--------------------------------------------------------------------------------

(c)    Other Termination. Except as otherwise set forth in Section 3(a) or 3(b)
above, if the Grantee’s employment with the Company and/or its Subsidiaries
terminates prior to the applicable Vesting Date for any reason, the unvested
amount or portion, as applicable, of the Awards shall be forfeited as of the
date of such termination of employment.

4.     Awards Subject to Plan. The Awards are granted under and subject to and
governed by the terms and conditions of this Agreement and the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any conflict between this Agreement and the Plan, the Plan shall control
unless specifically stated otherwise in this Agreement. In the event of any
ambiguity in this Agreement, any term that is not defined in this Agreement, or
any matters as to which this Agreement is silent, the Plan shall govern.

5.     Restrictive Covenants.

(a)    Confidentiality. The Grantee agrees that, during the Performance Period
and at all times thereafter, the Grantee shall not reveal or utilize
Confidential Information (as hereinafter defined) that the Grantee acquired
during the course of or as a result of the Grantee’s employment with the Company
or one of its Subsidiaries and that relates to (x) the Company or any of its
Subsidiaries or (y) Company’s and its Subsidiaries’ customers, employees, agents
or vendors. The Grantee acknowledges that all such Confidential Information is
commercially valuable and is the property of the Company. Upon the termination
of the Grantee’s employment with the Company and its Subsidiaries, the Grantee
shall immediately return all such Confidential Information to the Company,
whether it exists in written, electronic, computerized or other form.
Notwithstanding anything elsewhere to the contrary, the Grantee (a) may disclose
Confidential Information (i) to the Company and its Subsidiaries and affiliates,
or to any authorized agent or representative of any of them, (ii) in confidence
to any attorney or accountant actually retained by the Grantee for the purpose
of securing professional advice (but not the Company’s privileged information),
or (iii) when required to do so by law or by a court, governmental agency,
legislative body, arbitrator or other person with jurisdiction to order the
Grantee to divulge, disclose or make accessible such information, and (b) may
disclose or use Confidential Information (i) with the Company’s prior written
consent, (ii) in connection with performing the Grantee’s employment duties for
the Company and its Subsidiaries or (iii) in connection with any legal
proceeding involving the Company or its Subsidiaries. In the event that the
Grantee is required to disclose any Confidential Information pursuant to clause
(a)(iii) or (b)(iii) of the immediately preceding sentence, the Grantee shall
(A) promptly give the Company advance notice that such disclosure may be made
and (B) not oppose, and affirmatively cooperate with, the Company, at its
reasonable request and sole expense, in seeking to protect the confidentiality
of the Confidential Information. For purposes hereof, “Confidential Information”
shall mean information, knowledge or data (whether or not a trade secret or
protected by laws pertaining to intellectual property and including, without
limitation, information relating to data, finances, marketing, pricing, profit
margins, claims, legal matters, loss control, marketing and business plans and
strategies, software, processing, vendors, administrators, customers or
prospective customers, products, brokers and employees), other than information,
knowledge or data that (x) has previously been disclosed to the public, or is in
the public domain, other than as a result of the Grantee’s breach of this
Section 5(a) or other obligation of confidentiality, or (y) is known or
generally available to the public.

 

4



--------------------------------------------------------------------------------

(b)    Solicitation of Employees. The Grantee covenants and agrees that during
the Grantee’s employment and for a period of two (2) years after the termination
of the Grantee’s employment, whether such termination occurs at the insistence
of the Company or the Grantee (for whatever reason), the Grantee shall not,
individually or jointly with others, directly or indirectly:

(i)    recruit, hire, encourage, or attempt to recruit or hire, alone or by
assisting others, any employees of the Company or former employees of the
Company with whom the Grantee worked, had business contact, or about whom the
Grantee gained non-public or Confidential Information (hereinafter, “Company’s
employees or former employees”);

(ii)    contact or communicate with Company’s employees or former employees for
the purpose of inducing, assisting, encouraging and/or facilitating Company’s
employees or former employees to terminate their employment with the Company or
find employment or work with another person or entity;

(iii)    provide or pass along to any person or entity the name, contact and/or
background information about any of Company’s employees or former employees or
provide references or any other information about them;

(iv)    provide or pass along to Company’s employees or former employees any
information regarding potential jobs or entities or persons to work for,
including but not limited to, job openings, job postings, or the names or
contact information of individuals or companies hiring people or accepting job
applications; or

(v)    offer employment or work to Company’s employees or former employees.

For purposes of this covenant, “former employees” shall refer to employees who
are not employed by the Company or any of its Subsidiaries at the time of the
attempted recruiting or hiring, but were employed by, or working for the Company
or any of its Subsidiaries at any time in the six (6) months prior to the time
of the attempted recruiting or hiring and/or interference.

(c)    Competition. The Grantee covenants and agrees that during the Grantee’s
employment and for a period of one (1) year after the termination of the
Grantee’s employment, whether such termination occurs at the insistence of the
Company or the Grantee (for whatever reason), the Grantee shall not,
individually or jointly with others, directly or indirectly, perform services
for, prepare or take steps to prepare to perform services for, or otherwise have
any involvement with (other than in connection with performing services pursuant
to Grantee’s employment), in each case, whether as an officer, director,
partner, consultant, security holder, owner, employee, independent contractor or
otherwise, any entity that competes (whether directly or indirectly) with the
Company or its Subsidiaries in the Business (as hereinafter defined) anywhere in
the world as of the date of the Grantee’s termination of employment with the
Company and its Subsidiaries (any such entity, a “Competitor”); provided,
however, that the Grantee may in any event own up to a 2% passive ownership
interest in any public entity or through a private, non-operating investment
vehicle and may become employed by or otherwise

 

5



--------------------------------------------------------------------------------

affiliated with a Competitor if the Grantee works in a business unit thereof
that does not compete with the Company or any Subsidiary in connection with the
Business and the Grantee does not communicate about the Business with any
employee in a business unit of such Competitor that does so compete with the
Company or any of its Subsidiaries. For purposes hereof, the term “Business”
shall mean the offshore oil and gas drilling business. Upon the written request
of the Grantee, the Company’s President will reasonably determine whether a
business or other entity constitutes a “Competitor” for purposes of this
Section 5(c); provided that the President may require the Grantee to provide
such information as the Company reasonably determines to be necessary to make
such determination; and provided, further that the current and continuing
effectiveness of such determination may be conditioned upon the accuracy of such
information, and upon such other factors as the Company may reasonably
determine.

(d)    Equitable Relief. The Grantee agrees that any actual or threatened breach
of covenants set forth in this Section 5 could cause the Company irreparable
harm. Therefore, in the event of any actual or threatened breach by the Grantee,
the Company shall be entitled to seek and obtain, through any court with
jurisdiction over the matter and the Grantee, temporary, preliminary and/or
permanent equitable/injunctive relief restraining the Grantee from violating
such provisions and to seek, in addition, money damages, together with any and
all other remedies available under applicable law.

(e)    Forfeiture for Breach. Notwithstanding any other provision hereof, if the
Grantee breaches or otherwise fails to comply with any of the obligations
contained in this Section 5, as applicable, in addition to all rights the
Company and its Subsidiaries have under this Agreement and any other agreement,
at law or in equity, any and all amounts and portions, as applicable, of the
Awards that have not become vested and been paid before such breach or failure
to comply shall expire at that time, may not become vested or be paid after such
time and will be forfeited at such time without any payment therefor.

6.    Section 409A Compliance. It is the intention of the Company and the
Grantee that all payments, benefits and entitlements received by the Grantee
under this Agreement be provided in a manner that does not impose any additional
taxes, interest or penalties on the Grantee with respect to such payments,
benefits and entitlements under Section 409A of the Code, and its implementing
regulations (“Section 409A”), and the provisions of this Agreement shall be
construed and administered in accordance with such intent. Each of the Company
and the Grantee has used, and will continue to use, their best reasonable
efforts to avoid the imposition of such additional taxes, interest or penalties,
and the Company and the Grantee agree to work together in good faith to amend
this Agreement, and to structure any payment, benefit or other entitlement
received by the Grantee hereunder, in a manner that avoids imposition of such
additional taxes, interest or penalties while preserving the affected payment,
benefit or entitlement to the maximum extent practicable and maintaining the
basic financial provisions of this Agreement without violating any applicable
requirement of Section 409A.

7.    Governing Law. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with the internal laws, and not the laws
pertaining to conflicts or choice of laws, of the State of New York applicable
to agreements made and to be performed wholly within the State of New York.

 

6



--------------------------------------------------------------------------------

8.    Imposition of Other Requirements. If the Grantee relocates to another
country after the Grant Date, even if at the Company’s request, the Company
reserves the right to impose other requirements on the Grantee’s participation
in the Plan, including with regard to the Awards or any portion thereof, to the
extent the Company determines it is necessary or advisable in order to comply
with local law or facilitate the administration of the Plan, and to require the
Grantee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.

9.    Binding on Successors. The terms of this Agreement shall be binding upon
the Grantee and upon the Grantee’s heirs, executors, administrators, personal
representatives, transferees, assignees and successors in interest, and upon the
Company and its successors and assignees, subject to the terms of the Plan.

10.    Transferability. The Awards shall not be treated as property or as a
trust fund of any kind. The Awards are not transferable except as permitted by
the Plan.

11.    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding between the parties as to the subject matter hereof.

12.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by hand delivery to the other party or
confirmed fax or overnight courier, or by postage paid first class mail,
addressed as follows:

If to the Grantee:

The address of his or her principal residence as it appears in the Company’s
records, with a copy to him or her at his or her office in Houston, Texas.

If to the Company:

Diamond Offshore Drilling, Inc.

15415 Katy Freeway, Suite 100

Houston, Texas 77094-1800

Attention: Corporate Secretary

Facsimile: (281) 647-2223

or to such other address as any party shall have furnished to the other in
writing in accordance with this Section 12. Notice and communications shall be
effective when actually received by the addressee if given by hand delivery or
confirmed fax, when deposited with a courier service if given by overnight
courier, or two (2) business days following mailing if delivered by first class
mail.

13.    Amendment. This Agreement may not be modified, amended or waived except
by an instrument in writing signed by the Company and the Grantee. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by the other party of a provision of this Agreement.

 

7



--------------------------------------------------------------------------------

14.    Authority of the Administrator. The Plan is administered by the
Committee, which shall have full authority to interpret and construe the terms
of the Plan and this Agreement. The determination of the Committee administrator
as to any such matter of interpretation or construction shall be final, binding
and conclusive.

15.    Data Privacy. The Grantee acknowledges and consents to the collection,
use, processing and transfer of personal data as described in this Section 15.
The Company, its related entities, and the Grantee’s employer hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of common stock held in the Company and details of the
Awards and any other awards under the Plan, for the purpose of managing and
administering the Plan (“Data”). The Company and its related entities may
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Grantee’s participation in the Plan, and
the Company and its related entities may each further transfer Data to any third
parties assisting the Company or any such related entity in the implementation,
administration and management of the Plan. The Grantee acknowledges that the
transferors and transferees of such Data may be located anywhere in the world
and hereby authorizes each of them to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing the Grantee’s participation in the Plan, including
any transfer of such Data as may be required for the administration of the Plan.

16.    Acceptance. Acceptance of this Agreement by the Grantee acknowledges
receipt of a copy of the Plan and this Agreement, and acknowledges that the
Grantee has read and understands the terms and provisions hereof and accepts the
Awards subject to all the terms and conditions of the Plan and this Agreement.
The Company may, in its sole discretion, deliver any documents related to the
Awards by electronic means. The Grantee hereby consents to receive all
applicable documentation by electronic delivery and to participate in the Plan
through an on-line (and/or voice activated) system established and maintained by
the Company or a third party vendor designated by the Company. By Grantee’s
signature and the signature of the Company’s representative below, or by
Grantee’s acceptance of the Awards through the Company’s online acceptance
procedure, this Agreement shall be deemed to have been executed and delivered by
the parties hereto as of the Grant Date.

17.    No Rights to Continuation of Employment. Nothing in the Plan or this
Agreement shall confer upon the Grantee any right to continue in the employ of
the Company or any Subsidiary thereof or shall interfere with or restrict the
right of the Company to terminate the Grantee’s employment at any time for any
reason.

18.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any Section.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, effective as of the Grant Date, the Company has caused this
Agreement to be executed on its behalf by a duly authorized officer.

 

DIAMOND OFFSHORE DRILLING, INC. By:    

 

ACCEPTED AND AGREED:  

 

Grantee

 

9



--------------------------------------------------------------------------------

Schedule A

Vesting of Performance Award

The Performance Award pursuant to this Agreement shall become eligible to vest
dependent upon level of achievement of the following Performance Goal for the
Performance Period, subject to the Negative Discretion of the Committee:

The average, for the three calendar years included in the Performance Period, of
the quotient obtained (with respect to each such calendar year) from the
following formula shall equal [    ]% (“Target”); provided, that, during or
after the Performance Period, the Committee shall have the authority to make
equitable adjustments to the Target or the calculation of the Target in
recognition of unusual or non-recurring events affecting the Company or any
subsidiary or affiliate or the financial statements of the Company or any
subsidiary or affiliate, in response to changes in applicable laws or
regulations, or to account for items of gain, loss or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
disposal of a segment of a business or related to a change in accounting
principles or any other unusual transaction or event occurring after the Grant
Date:

 

Adjusted EBITDA for such year Adjusted Net PP&E as of 31 December of such year

Where:

“Adjusted EBITDA” means, for any calendar year, for the Company and its
subsidiaries, on a consolidated basis, an amount equal to consolidated net
income (excluding the cumulative effect of any change in accounting principle)
determined in accordance with United States generally accepted accounting
principles (“GAAP”) for such year plus or minus, as applicable, the following to
the extent deducted in calculating such consolidated net income: (a) plus an
amount equal to interest expense in accordance with GAAP, for such year,
(b) plus or minus the provision for tax expense or benefit accrued by the
Company and its consolidated subsidiaries for such year, (c) plus the amount of
depreciation and amortization expense for such year, (d) minus, without
duplication, interest income for such year, as determined in accordance with
GAAP, (e) plus or minus, without duplication, the amount of non-operating
expenses or income for such year, all as determined in accordance with GAAP, and
(f) excluding (i) the effects of any asset impairments recorded during such
year, (ii) any gain or loss on the sale of assets during such year, (iii) any
rig margin – defined by the Company as rig revenue less controllable expenses –
associated with an asset acquired during the Performance Period; (iv) any
expenses (other than capital expenditures) incurred in relation to reactivating
any rigs that have been warm- or cold-stacked and (v) the negative financial
impact on such year of any transaction entered into by the Company with any
customer that has the effect of reducing the amount of EBITDA during such year
in exchange for a commensurate material benefit to be received by the Company,
such as a “blend and extend” transaction; and

 

10



--------------------------------------------------------------------------------

“Adjusted Net PP&E” means, at any date of determination, for the Company and its
subsidiaries, on a consolidated basis, an amount equal to the net book value of
all property, plant, and equipment (including, without limitation, land, mineral
rights, buildings, structures, machinery, and equipment), determined in
accordance with GAAP, plus an amount equal to the net book value of all
property, plant, and equipment (including, without limitation, land, mineral
rights, buildings, structures, machinery, and equipment) classified on the
Company’s balance sheet as held for sale, as determined in accordance with GAAP,
in each case excluding, over the elapsed portion of the Performance Period to
date of such determination, (i) the effects of any impairment of assets and
(ii) the net book value added to or removed from net property, plant and
equipment or assets held for sale as a result of any asset acquired or sold
during such period.

Unless otherwise determined by the Committee, the level of achievement against
the Performance Goal shall govern the percentage of the Performance Award that
is eligible to vest based on the schedule in the table below, subject to the
Negative Discretion of the Committee and based upon a target of 100% of
Performance Goal achievement:

 

Performance Level

 

Performance as a

Percentage of Target

 

Percentage of Target

Amount of Performance

Award Eligible to Vest

Below Threshold   Less than 50%   0% Threshold   50%   67% Target   100%   100%
Maximum   150% or greater   133%

Linear interpolation shall be applied to determine payments in the event of
performance falling between the levels stated in the above table.

 

11